—In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (McGuirk, J.), entered July 16, 1997, which denied his objections to an order of the same court (Mandell, H.E.), entered December 3, 1996, which, inter alia, denied his application for child support.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the court that under the circumstances of this case, there is no basis upon which to conclude that the Hearing Examiner’s order was improper. O’Brien, J. P., Santucci, Krausman and Goldstein, JJ., concur.